       Case 2:20-cv-01236-KWR-GJF Document 2 Filed 03/29/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


BENJAMIN W. FAWLEY,

       Plaintiff,

v.                                                                No. 2:20-cv-01236-KWR-GJF

MICHELLE LUJAN-GRISHAM, et al,

       Defendants.


                            ORDER DIRECTING AMENDMENT

       THIS MATTER is before the Court on Benjamin Fawley’s pro se Letter-Complaint (Doc.

1). Plaintiff is a state prisoner. His Letter-Complaint purports to raise habeas claims under 28

U.S.C. § 2241 and equal-rights claims under 42 U.S.C. § 1981. The facts reference, inter alia,

Plaintiff’s incarceration in New Mexico and Virginia; his interactions with various government

officials; and unconstitutional legislative activities. The Letter-Complaint also alleges “every

single prisoner’s judgment and sentence” is “null and void.” (Doc. 1 at 9).

       Because Plaintiff filed the Letter-Complaint while incarcerated, it is subject to sua sponte

screening. See 28 U.S.C. § 1915A (requiring screening of prisoner civil rights complaints);

Habeas Corpus Rule 4(a) (requiring screening of habeas claims). The Court must dismiss any

pleading that is frivolous, malicious, or fails to state a cognizable claim. Id. The Court cannot

perform its screening function because it is unclear which claims Plaintiff intends to assert. The

Letter-Complaint is a quintessential “kitchen-sink” or “shotgun” filing, which “brings every

conceivable claim against every conceivable defendant.” D.J. Young Pub. Co., LLC ex rel. Young

v. Unified Gov’t of Wyandotte, 2012 WL 4211669, at *3 (D. Kan. Sept. 18, 2012) (unpublished);
       Case 2:20-cv-01236-KWR-GJF Document 2 Filed 03/29/21 Page 2 of 3




see also Glenn v. First Nat. Bank in Grand Junction, 868 F.2d 368, 371 (10th Cir. 1989) (“The

law recognizes a significant difference between notice pleading and ‘shotgun’ pleading.”).

Shotgun pleadings are “pernicious” because they “unfairly burden defendants and courts” by

shifting onto them “the burden of identifying plaintiff’s genuine claims and determining which of

those claims might have legal support.” D.J. Young, 2012 WL 4211669, at *3; see also Pola v.

Utah, 458 Fed. App’x. 760, 762 (10th Cir. 2012) (affirming the dismissal of a complaint that was

“incoherent, rambling, and include[d] everything but the kitchen sink”); McNamara v. Brauchler,

570 Fed. App’x 741, 743 (10th Cir. 2014) (allowing shotgun pleadings to survive screening “would

force the Defendants to carefully comb through [the documents] to ascertain which … pertinent

allegations to which a response is warranted”).

       Accordingly, Plaintiff must file a single amended pleading within thirty (30) days of entry

of this Order. If he seeks money damages for past violations, he should file a prisoner civil rights

complaint. If he seeks to challenge the execution of his sentence or an underlying conviction, he

should file a habeas corpus petition. Either way, the pleading must comply with Fed. R. Civ. P.

8(a) and contain a short and plain statement of the grounds for relief. The amendment should

“explain what each defendant did to [Plaintiff] ...; when the defendant did it; how the defendant’s

action harmed him ...; and what specific legal right the plaintiff believes the defendant violated.”

Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

       The Court also discerns Plaintiff seeks to proceed in forma pauperis in this action. The

Letter-Complaint references in forma pauperis relief and attaches a copy of Plaintiff’s inmate

financial statement. (Doc. 1 at 30). Such relief is only available where a plaintiff’s financial

statement reflects he “is unable to pay [the filing] fees or give security therefor.” 28 U.S.C. §


                                                  2
       Case 2:20-cv-01236-KWR-GJF Document 2 Filed 03/29/21 Page 3 of 3




1915(a). Plaintiff does not qualify for relief, regardless of whether he pursues habeas claims or a

civil rights action. The habeas filing fee is $5.00, and the civil filing fee is $402. According to

Plaintiff’s financial statement, he has $24,801.43 in his inmate account.          (Doc. 1 at 31).

Plaintiff’s request to proceed in forma pauperis is therefore denied, and he must prepay the

appropriate filing fee for his claims.

       The Clerk’s Office will mail Plaintiff a blank 42 U.S.C. § 1983 complaint and a blank 28

U.S.C. § 2241 habeas petition, so that he can return the appropriate form. Plaintiff must also

prepay the corresponding filing fee ($5.00 for a habeas action, or $402 for a civil rights action)

within thirty (30) days of entry of this Order. If Plaintiff fails to timely comply with both

directives, the Court will dismiss this case without prejudice and without further notice.

       IT IS ORDERED that within thirty (30) days of entry of this Order, Plaintiff must: (1) file

a single, amended pleading as specified above; and (2) prepay the corresponding filing fee ($5.00

for a habeas action, or $402 for a civil rights action).

       IT IS FURTHER ORDERED that the Clerk’s Office shall MAIL Plaintiff a form § 1983

civil rights complaint and a form § 2241 habeas petition.




                                               __________________________________
                                               KEA W. RIGGS
                                               UNITED STATES DISTRICT JUDGE




                                                   3
